           Case 1:18-vv-00909-UNJ Document 39 Filed 03/25/20 Page 1 of 2




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-0909V
                                         UNPUBLISHED


    RACHELLE MEYERS,                                          Chief Special Master Corcoran

                         Petitioner,                          Filed: February 19, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                           Causation-In-Fact; Influenza (Flu)
                                                              Vaccine; Bursitis
                        Respondent.


Bridget Candace McCullough, Muller Brazil, LLP, Dresher, PA, for petitioner.

Robert Paul Coleman, III, U.S. Department of Justice, Washington, DC, for respondent.

                                     RULING ON ENTITLEMENT1

       On June 26, 2018, Rachelle Meyers filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a left shoulder injury related to
vaccine administration (“SIRVA”) as a result of an influenza (“flu”) vaccine administered
on October 27, 2016. Petition at 1. The case was assigned to the Special Processing
Unit of the Office of Special Masters.

         On February 18, 2020, Respondent filed his Rule 4(c) report in which he stated:



1 Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
         Case 1:18-vv-00909-UNJ Document 39 Filed 03/25/20 Page 2 of 2



      DICP [Department of Health and Human Services, Division of Injury
      Compensation Programs] has determined that petitioner’s alleged injury is
      not consistent with SIRVA because her pain was not “limited to the
      shoulder in which the intramuscular vaccine was administered,” as
      required by the Qualifications and Aids to Interpretation that are appended
      to the Vaccine Injury Table. Rather, petitioner complained of pain that
      radiated down to her elbow. Ex. 3 at 20.

      Nonetheless, DICP has concluded that a preponderance of the medical
      evidence establishes that petitioner’s bursitis was caused-in-fact by the flu
      vaccine she received on October 27, 2016. DICP did not identify any
      other cause for petitioner’s injury, and the medical records outlined above
      demonstrate that she suffered the residual effects of her condition for
      more than six months. Therefore, based on the record as it now stands,
      petitioner has satisfied all legal prerequisites for compensation under the
      Vaccine Act.

Respondent’s Rule 4(c) report, filed Feb. 18, 2020, at *3 (ECF No. 34) (citations
omitted).

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Brian H. Corcoran
                                  Brian H. Corcoran
                                  Chief Special Master




                                            2
